In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                         No. 07-19-00352-CV


 IN THE MATTER OF THE ESTATE OF RONALD RICHARD JOHNS, SR., DECEASED

                             On Appeal from the 278th District Court
                                     Madison County, Texas1
                   Trial Court No. 19-16333, Honorable Hal R. Ridley, Presiding

                                            April 2, 2020

                                MEMORANDUM OPINION
                         Before QUINN, C.J., and PIRTLE and DOSS, JJ.

        Appellant, David Robert Johns as Independent Executor of the Estate of Ronald

Richard Johns, Sr., has filed an unopposed motion seeking voluntary dismissal of his

appeal. The Court finds the motion complies with the requirements of Rule of Appellate

Procedure 42.1(a)(1) and that granting the motion will not prevent any party from seeking

relief to which it would otherwise be entitled. As no decision of the Court has been

delivered to date, we grant the motion. The appeal is dismissed. Because the motion




        1
        Originally appealed to the Tenth Court of Appeals, this case was transferred to this Court by the
Texas Supreme Court pursuant to its docket equalization efforts. TEX. GOV’T CODE ANN. § 73.001 (West
2013).
does not address costs, costs will be taxed against appellant. TEX. R. APP. P. 42.1(d).

No motion for rehearing will be entertained and our mandate will issue forthwith.


                                                       Per Curiam




                                            2